Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 January 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy Janry 15th 1811

It is a long time since I addresed a Letter to You, and a much longer since I received a Letter from you. altho there are so many natural impediments, and artificial obstruction in the way of a free communication, I will not wholy relinquish the hope I have: that some of the many Letters I have written may find there way to you.
vessels arrive from the North, but do not bring any tydings of you, and vessels go, of which we know not, for Commerce is so bepuzzeld, that it has not any Regular Channel
I have the pleasure to say to you, that your sons are well, that they grow in Stature, and increase in Knowledge. The absence of their Father will undoubtedly deprive them of many Sources of knowledge which he would open to their youthfull minds, but the watchfull attention of their Aunt Cranch to preserve their Morals pure, and to instill virtuous principles into their minds is a great compensation to them for the absence of some other advantages which they might obtain at a public school.
George is with me, and is reading Walter Scotts works, with the Lady of the lake he is highly delighted, and with Miss Porters Scottish Chiefs, which is a work of pre Eminent worth—I know not when I have met with any thing of the kind so interesting, so nobly patriotic, so pure in sentiment, walace might truly be stiled, the Christian Hero.
In the spring I wrote you that mr James Foster had a son who was Christned John Quincy Adams. It was a fine child, blooming, sprightly and Lovely, but suddenly snatchd from them by that fatal disease the Croup—well to day, and a Corpse the next, at the age of seven Months. I felt for it a stronger attachment from the name it bore— Mr Whitney has had a severe sickness in his family. he had himself a fever calld here the Typhus his daughter Harriot was Seizd with the same and dyed. Simon Frazer and william & mr Whitneys son George all lay dangerously Sick at the same time. Simon Frazer dyed. the others have recoverd, but it broke up the School for near two Months. not any person took the fever who attended, nor has it broken out in any other family—
we have great cause of thankfullness that no other breach has been made upon our immediate connexions but from my list of Friends, several links have been broken off. Judge Cushing was a Death daily to be expected, and desirable to himself but our Friend Mrs Sumner is taken away in no very advanced Age She sickned about six weeks ago, and last week paid the great debt of nature; to the distress and great Grief of her son and daughters—and the her Friend’s.
I hear frequently from you Mother, who I presume will not let this opportunity slip by our Minister mr Erving to the court of denmark—of writing to you—he is to sail from Nyork and there our Letters must go, as he was a long time at Washington I think your Friends must have embraced the opportunity of writing by him. I received a Letter from your Mother in high spirits. Your Brother was arrived there from New Orleans, and Mrs Pope was returnd with her Husband, so that she had double joy. they were all in good health, mr Hellen excepted. she however wrote more favorably respecting him. your Mamma wrote me that she expected quite a crop of little ones this winter, no less than four. May they live and prosper—the Russian climate is too cold to produce an American. I have lately been reading the Edinburgh Review & some extracts of a dr Clarks travels in Russia. If he is not as fabulous as those foreigners who have written their travels in America, I do more than ever commisirate your situation, and crawl whilst I shrug my shoulder in writing. I dare not tarnish my paper with any extract from him
I know from the experience I have had of very cold weather here, that a cold Country must be a dirty one and in a climate which requires so much fun, to keep one from freezing, it is not to be wonderd at, that other than humane Beings take shelter under them.
I hope the time is not far distant when you may return to America. in the present convulsed State of the world, I know not a Country the inhabitents of which have so great cause for gratitude and thankfullness to Heaven for the peace, plenty, and tranquility they enjoy.
I shall write to my son if I have time before the post goes. the latest Letters from you are dated in Sep’br— My Love to your Sister, and to William not forgetting my dear Grandson George—
Leiut govenour Lincoln is appointed judge in the Room of Judge Cushing—
If william welch should not Sail for America before this reaches, I request two peices of sheeting to be sent me by him and one day table cloth 6/2 yd 3 half long & 6:2 two yds—any commission I can execute for you I shall do it with pleasure—pray my son to send a Bill of them that I may pay to his Brother the amount—
ever affectionatly your Mother
Abigail Adams